Citation Nr: 1512837	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-09 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for right knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4. Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury.  

5.  Evaluation of posttraumatic stress disorder (PTSD), rated as 30 percent disabling.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969.

These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  He subsequently testified during a Board videoconference hearing before the undersigned Veterans Law Judge in April 2014.  Transcripts of both hearings are associated with the claims file.

The issues of entitlement to service connection for right and left knee disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The RO denied service connection for right knee disability, characterized as residuals injury to right femur and right knee with some atrophy, in an unappealed November 1971 rating decision. 

2. The evidence received since the November 1971 rating decision relates to an unestablished fact necessary to substantiate the claim for right knee disability.

3. Hypertension was not manifest during service or within one year of separation from service, and is not otherwise related to service.  

4.  Hypertension is not caused or aggravated by a service-connected disease or injury.  

5.  The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships


CONCLUSIONS OF LAW

1. The November 1971 rating decision denying the issue of entitlement to service connection for residuals injury to right femur and right knee with some atrophy is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. As new and material evidence has been received, the claim for service connection for a right knee disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Hypertension was not incurred in or aggravated during service, may not be presumed to have been incurred in or aggravated during such service, and is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for a 50 percent rating, but no higher, for PTSD are met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claim for service connection for a right knee disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With regard to the remaining claims herein decided, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the February 2010 letter.

With respect to the claim for increased initial rating for PTSD, this claim arises from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim herein decided is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the relevant, identified post-service private and VA treatment records.   The Veteran's Social Security Administration (SSA) records have also been obtained.

In addition, the Veteran's claims file was reviewed for opinion on the etiology of the claimed hypertension in February 2013.  The Veteran was also afforded VA examinations to assess the severity of his service-connected PTSD in January 2007 and September 2011.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

During the hearing, the VLJ clarified the issues and addressed whether t5here was outstanding evidence.  In addition, it is clear from the questioning and comments by counsel that the legal issues were understood.  There has been compliance with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for hypertension and the claim for increased initial rating for PTSD are thus ready to be considered on the merits.

II.  Application to Reopen

The RO denied service connection for a right knee disability, characterized as residuals injury to the right femur and right knee with some atrophy, in a November 1971 rating decision. At the time of this rating decision, the evidence of record consisted of the Veteran's service treatment records, which reflected a November 1967 complaint of knee pain after twisting the knee while running, though the particular knee affected was not specified.  Post-service findings that the time of the rating decision included a VA hospitalization report dated in February 1971 detailing treatment for fracture of the right femur following a motor vehicle accident, and a November 1971 VA examination report noting diagnosis of partial ankylosis of the right knee joint with mild atrophy of the right gastrocnemius following immobilization for treatment of fracture of the right femur in February 1971.

While the Veteran did not specifically claim service connection for a right knee disability, in the November 1971 rating decision, the RO noted that the disability was the result of an automobile accident subsequent to service, and denied service connection for residuals injury to the right femur and right knee with some atrophy.

While the letter informing the Veteran of his appellate rights with respect to this decision is not of record, a November 1971 VA Control Document and Award letter includes the Veteran's mailing address at that time and reflects that the Veteran was mailed a copy of a VA Form 21-6782, which apprised the Veteran of his appellate rights.  

Moreover, there is a presumption of regularity under which it is assumed that government officials have properly discharged their official duties. United States Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (VA need only mail notice to the last address of record for the presumption to attach). 

The presumption of regularity in the administrative process may be rebutted only by clear evidence to the contrary. Schoolman v. West, 12 Vet. App. 307 (1999).  In this case, the Veteran has not indicated that he did not receive notice of the November 1971 rating decision, and there is no other evidence to suggest that he did not receive notice of the decision and of his appellate rights.

The Veteran did not appeal the November 1971 decision.  Therefore, that rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied issue of service connection in November 2009.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed issue, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Following the November 1971 rating decision, recent treatment records reflect complaint and treatment of right knee pain.  A March 2007 x-ray reveals severe degenerative changes of the right knee.  

In various written statement and during the Veteran's DRO and Board hearings, he testified that he initially injured his right knee in service as a result of an injury in training, and consistent with the in-service report of injury in 1967.  He expressed continuous right knee pain since service.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the November 1971 denial of the issue of service connection. It is also not cumulative or redundant of evidence.   Moreover, when combined with in-service records documenting a knee injury consistent with the Veteran's report, this evidence is suggestive of a potential relationship between the Veteran's in-service knee complaints and his post-service disability.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right knee disability are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claim can be addressed.

III.  Service Connection for Hypertension

The Veteran contends that he is entitled to service connection for hypertension, as he believes that this disability is related to his service-connected PTSD, in that his hypertension stems from anxiety attacks associated with his PTSD, or his PTSD aggravates his hypertension.  

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes cardiovascular disease.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

The Veteran's service treatment records reflect no complaints, findings, or diagnosis referable to hypertension.  Blood pressure was 118/80 at discharge examination in June 1969, and the heart and vascular systems were noted to be normal.  

Following discharge from service, private treatment records note a diagnosis and history of hypertension as early as 2004.  A November 2004 report reflects the Veteran's report that his blood pressure had been running high since being started on Lisinopril/Hydrochlorothiazide.  He requested to go back to his previous medication regime.  He was assessed with uncontrolled hypertension at that time.  However, continued private treatment records generally reflect an assessment of hypertension well-controlled on medication.

A June 2007 SSA disability determination examination reflects a history of hypertension for 10 years.  

During the Veteran's DRO hearing, he testified that he was first diagnosed with hypertension when he was in his early thirties.  He expressed his contention that his hypertension was caused by anxiety and that his symptoms worsened whenever he was having an anxiety attack or problems related to his PTSD.

On VA examination in February 2013, the examiner diagnosed hypertension and noted an approximate date of onset in 1972.

After examination and review of the Veteran's claims file, the examiner determined that the claimed hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  In so finding, the examiner noted that, while it is well known that stress can transiently elevate blood pressure in all individuals (the adrenaline "flight or fight response"), this is a normal response to catecholamine release and such temporary elevation does not cause or aggravate the underlying condition of hypertension.  The examiner indicated that he was not aware of any medical literature that substantiates a claim that PTSD permanently elevates the blood pressure. Thus, he concluded that hypertension is not caused by or permanently aggravated by PTSD.

During the Veteran's April 2014 Board hearing, he testified that his hypertension had its onset sometime in the 1970s, in approximately 1976.  He reported that his anxiety caused his blood pressure to elevate.  He also expressed that his private physician, Dr. T., told him that if he calmed down his blood pressure would not be so high.

With respect to service connection for hypertension on a direct basis, there is no evidence that the Veteran's hypertension was incurred in service or is otherwise related to service.  The service treatment records are silent for heart-related complaints or diagnoses.  In fact, the heart and vascular system were normal at separation, and blood pressure 118/80.   The Veteran has not alleged that he had hypertension in service or until many years thereafter sometime in the 1970s, and the first evidence of a diagnosis of hypertension is in 2004.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).  Moreover, the VA and private treatment records do not indicate a relationship between the Veteran's current hypertension and service.  

The Veteran has not alleged continuity of symptomatology and such is not shown by the evidence of record.  Clearly, characteristic manifestations sufficient to identify the disease entity in service or within one year following discharge have not been shown.

Based upon the cumulative record, we conclude that hypertension was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As regards the claim for service connection on a secondary basis, the Board notes that none of the probative evidence supports a finding of a relationship between the Veteran's service-connected PTSD and his hypertension. 

The only pertinent medical opinion of record is that of the February 2013 VA examiner who had a thorough review of all pertinent evidence and medical literature and found there is no relationship between the current hypertension and the service-connected PTSD.

Thus, the only probative medical opinion weighs against the claim for service connection on a secondary basis, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

The Board has considered the Veteran's contention that his private physician Dr. T. related his hypertension to his PTSD and anxiety symptoms.  While the Veteran is competent to report what his doctor told him, a review of these records does not reflect that Dr. T. noted this opinion and there is no contrary opinion of record to support a finding that the Veteran's hypertension is caused or aggravated by his PTSD.  Here, the recounting is lacking in any reasoning.  As such, his lay recounting is accorded little probative value.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his hypertension is related to his service-connected PTSD, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who provided the February 2013 opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to service-connected PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

IV.  Rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's PTSD is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

A March 2010 psychiatric evaluation from Schwabe and Associates reflects that the Veteran endorsed flashbacks and nightmares.  He also reported anger issues and social withdrawal.  He was unable to sit in the office waiting room because too many people and too much activity caused a lot of stress.  He had a decrease in his energy and decrease in motivation.  He was tearful during the interview.  He had difficulty sleeping and felt restless.  The Veteran also endorsed anger outbursts, poor concentration, and panic attacks.  He was suspicious of people and not comfortable being around people.  He felt that his first marriage failed due to flashbacks, nightmares, stress, anger, and mistrust of people.  He reported a good relationship with his second wife.

On mental status examination, he presented as neat in appearance and appropriately dressed.  His mood was neutral and affect was appropriate.  Thought content was relevant and thought processes and speech were logical, coherent and clear.  He was alert and oriented.  Psychomotor activity was within normal limits.  Judgment was fair and insight was fair-to-good.  He indicated that his attention span and concentration were short.  He did note positive auditory and visual hallucinations in the form of flashbacks.  He denied any plan of suicide, although he had many fleeting suicidal thoughts and thoughts that he would shoot himself, but stated that it had been 3 to 4 years since he had these thoughts.  Recent and remote memory appeared to be intact. 

The examiner diagnosed PTSD and assigned a GAF score of 60.

Continued treatment records from Schwabe and Associates dated through 2010 indicated that the Veteran complained of depression.  He described anxiety and an altercation with a neighborhood.  He reported that he would "blow [the neighbors] head off if it came to that," but he had no plan.  Other symptoms included low motivation and poor concentration.  These records generally reflect that speech was within normal limits and that the Veteran was oriented with good insight and judgment. 

On VA examiantion in December 2010, the Veteran reported that he began psychiatric treatment in March 2010 at Schwabe and Associates.  He sought counseling every 3 months, and took Zoloft, Ativan, and Lunesta.  He reported a frequency of PTSD symptoms 2 to 3 times per week.  The severity of his symptoms ranged from moderate to severe.  The examiner noted that he was documented to be homicidal in treatment in the fall.  Duration of PTSD symptoms could run 2 to 3 days before he returned to baseline.  The Veteran reported that he was visibly shaken when watching the news.  The Veteran reported that the retired in 2004 and his PTSD was not a factor in his retirement.  

With respect to family relationships, the Veteran reported he had been married twice.  His first marriage lasted for 18 years, and he had 3 sons from the marriage.  He maintained good relationships with his sons.  The Veteran indicated that, in retrospect, he believed his PTSD impacted his marriage and that it was his fault that it ended.  He reported that he had been married to his second wife for 21 years and described a very close relationship with her.  He had no social relationships, activities or leisure pursuits and stayed at home.  He had no history of assaultiveness.  He did report a history of suicide attempt in 2007 after "an unbearable nightmare" put him at the "end of [his] rope and willing to kill [him]self."  His wife stopped him.  

In sum, the examiner noted that the Veteran's current psychosocial functioning status had been impacted by his PTSD and combat experiences in Vietnam.

On mental status examination, the Veteran presented as adequately dressed and groomed.  He had good eye contact and speech was relevant and coherent.  His acknowledged anxiety and depression, but denied current homicidal thoughts, ideations, intentions, or plans.  Thought process was nonpsychotic.  There was no impairment of thought process or communications.  Intellectual and sensorial process was grossly within normal limits.  Judgment and insight were intact.  He had no delusions or hallucinations.  He had no suicidal or homicidal ideations, intentions, or plans.  He had ability for minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  His had short term memory loss with respect to names, while long term memory was satisfactory.
There was some indication of obsessive or ritualistic behavior in that he kept his curtains closed, maintained guns, and avoided crowds.  He endorsed panic attacks that occurred during the night as a result of nightmares.  The nightmares occurred 3 times a week, but panic attacks seldom. Depression, depressed mood, and anxiety were endorsed.  The examiner noted that the Veteran had an episode of impaired impulse control with homicidal rage the previous fall.  He noted that another local stole a gas line from him, and he could not contain himself and prepared to kill the man, but he did not see him.  The Veteran also endorsed sleep impairment, but that was helped by Lunesta.  

The examiner diagnosed PTSD and assigned a GAF score of 60. He indicated that he had moderate functional impairment.  He indicated that there was occasional decreased in work efficiency where there are intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning.  Certain days he did not work even at his wife's request.  He had given up hobbies and projects, generally avoided conversation, and only did self-care with prompting.

In written statement dated in December 2010, the Veterans' wife reported that he was an alcoholic, had trouble sleeping, was easily startled, and did not enjoy crowds.  She noted that he was unsettled all of the time and had been that way for years.  He had trouble with every day functioning, such as showering, cooking, laundry, or cleaning up after himself.  She also indicated that he sometimes went missing for hours to days just driving.

During the Veteran's DRO hearing, he endorsed symptoms of flashbacks, nightmares 2 to 3 times per week, difficulty sleeping, panic attacks 2to 3 times per week, social withdrawal, and inability to be around crowds.  He reported generally good relationships with his family, though he could not tolerate large family gatherings and frequently had to leave holiday events.  He endorsed a quick temper and anger that made him physically ill.  He reported that as his PTSD progressed, he wanted to be around people less and less.  He noted that he experienced anxiety attacks in the waiting room of his counselor, and had to be brought back into another room.

On VA examination in February 2013, the Veteran denied any change in social, marital and family functioning since the last examination.  He continued to have a close relationship with his wife of 25 years, but indicated that he did not have a very close relationship with his adult children.   He said that he mixed up their names sometimes, which he attributed to memory issues, and that reportedly hurt their feelings.  The Veteran reported that he did not go to church with his wife, and their pastor comes and talks to him occasionally.  He denied any other general support.

Since the last examination, the Veteran reported that his memory was worse, and he had more frequent recurrent nightmares.  He reported having flashbacks 2 to 3 times a week, which negatively affected his capacity to sleep.  He had discontinued mental health treatment and prescribed medication and he did not provide any reasoning as to why he stopped. 

The Veteran indicated that he had a bad temper that seemed to be getting worse.  He described it as a rage inside of him that overtook him, and then he finally started crying and the feeling went away.  He indicated that the anger cycle occurred a few times a week.  He stated that his wife was careful not to trigger him.  

He reported another episode with his neighbor who continued to steal stuff from him.  He reported that he went into a rage after reporting the incidents to the sheriff, but he denied any physical violence.

The examiner noted that the following symptoms applied to the Veteran's diagnosis:  depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and disturbances in motivation and mood.

The examiner diagnosed PTSD and assigned a GAF score of 58.  She noted that the disability was productive of occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  She noted that, while self-report indicated a slight worsening in PTSD symptoms, there did not appear to be any significant clinical changes and/or impairment in social or occupational function since the previous examination in December 2010.  She noted that alcohol and drugs did not play a role in the diagnosis.

During the Veteran's April 2014 Board hearing, the Veteran reported past treatment at Schwabe and Associates for counseling and that this primary care physician prescribed Wellbutrin.  He endorsed anxiety, panic attacks, and a bad temper.  He experienced nightmares almost every night and panic attacks 3 to 4 times per week.  It took him a long time to recover whenever he had an explosion.  During these episodes he retreated from his wife and kept to himself.  The Veteran indicated that he was close to his grandchildren but could not tolerate large gathering with 3 to 4 people talking at the same time.  He noted that his wife would say that he had little motivation.  The Veteran also endorsed suicidal thoughts, audio hallucinations, and visions of his Vietnam experiences/Vietnamese people.  He expressed that he had low concentration and did not participate in any leisure activities or recreational pursuits.

An April 2014 private psychologist report reflects that the Veteran presented for mental status examination.  The Veteran expressed that he felt that his condition had been getting worse since the last VA examination was done.  He reported that he went to Schwabe and Associates 3 to 4 times in December 2013 and saw a nurse there.  He stated that his primary care physician had also prescribed Wellbutrin.  He indicated that he had never been treated for alcohol or drug abuse.  The last time he had an alcoholic beverage was in 2005.  

The Veteran reported that he had been married twice.  His first marriage resulted in divorce because they could not get along.  He expressed that it was his fault due to PTSD.  He had been married to his second wife for 25 years. He stated that this marriage had gone well.  

With respect to work, he Veteran indicated that his last employment was with a gas company.  He retired from there in 2004 as the job involved a lot of walking that he could not do anymore.  He did report some interpersonal problems on the job and stated that he had left jobs in the past because of emotional or behavioral factors.  At his last job, he had difficulty getting along with a crew but was okay by himself.  

On mental status examination, the Veteran presented as somewhat distant and depressed.  His attitude toward the examiner was cooperative.  Concentration was normal, attention span was average, speech patterns tended to be coherent but somewhat terse, ability to abstract and calculate was unimpaired and within normal limits, and affect was flat and diminished.  The Veteran reported his current mood was sad and his usual mood was also sad and seldom happy.  He denied any wide mood swings, but did report emotional lability with a short temper and an urge to break objects.  He reported the onset of depression at about age 40, with no external precipitating events of which he was aware.  He felt depressed most of the time for a week or two at a time, and now on a daily basis.  He expressed that he felt hopeless and did not want to do anything.  

In 2007, he had some suicidal ideation and again in December 2013.  As to intent, he stated that he "hoped not" and he denied any plans.  He reported a low energy level and draining fatigue upon exertion.  He denied any mania or hypomania.  He described agitation and psychomotor pressure 3 to 4 times per week.

The Veteran also admitted to anxiety episodes, which began about 2008.  He felt like his chest was tight, got really nervous, and started feeling trapped.  He could have these episodes anytime, and they generally occurred 3 to 4 times per week.  He also reported phobic fears after dark.  He described anger that started later in life.  He had felt like harming others but denied any history of assault.

In addition, the Veteran reported obsessive thoughts.  He stated that when he walked in the street, he had thoughts that a car was going to run over him.  He denied any ritual compulsions.  He reported diffuse paranoid trends, and felt like he was being watching or people were talking about him, but no delusions.  He described hallucinations in the form of voices warning him about things, which the examiner noted was felt to be PTSD-related. 

Interpersonal relationships were always characterized by a certain reserve.  He had a few close friends, and had a normal ability to be close and loyal to his family, but was not particularly outgoing or demonstrative otherwise.  

The examiner noted that judgment and insight were average, memory was broadly intact, associated were relevant and stream of thought was normal, and the Veteran was oriented to time, place, and person.  Sleep patterns were marked by incessant insomnia with initial intermediate and terminal awakening with medication and worse without medication.  He denied nightmares or bad dreams on medication, but without medication had a lot of disturbing dreams.  He described his current level of distress from PTSD as an 8 on a scale to 10, and his impairment over the years due to PTSD as a level of 7.  

The examiner diagnosed PTSD and depressive disorder not otherwise specified.  The examiner noted that the Veteran's associated depressive disorder was not clearly related to military service, but his anxiety symptoms were felt to be clearly related to PTSD.  The examiner stated that the impairments were higher since the last examination, which he had reviewed, and included borderline hallucinatory experiences and some paranoid-like feelings as well as social withdrawal and problems going out in public.  A GAF score of 50 was assigned.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 50 percent disability evaluation.

The aforementioned evidence reflects that the Veteran's PTSD has been manifested by difficulty sleeping, irritability, anger, anxiety, depression, isolative behavior, low motivation and energy, lack of concentration and difficulty maintaining relationships. Significantly, the Veteran has reported panic attacks occurring at least once a week, some suicidal thoughts, and thoughts of violence.  Such symptomatology is consistent with a 50 percent rating.  

However, at no point during the period of the appeal, is the service-connected PTSD shown to have been productive of an increased level of social or industrial inadaptability so that criteria for a rating of 70 percent or higher was assignable. 

As noted, a 70 percent rating requires a level of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.

Significantly, the medical evidence does not show symptoms of intermittently illogical, obscure or irrelevant speech; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish effective relationships that would be required for the assignment of rating in excess of 50 percent.

While the record reflects that the Veteran displayed some obsessive-compulsive behavior such as closing the blinds and paranoid thoughts, there was no indication that such behavior interfered with his routine activities. In addition, to the extent that the Veteran reported having a past history of impaired impulse control with respect to the dispute with his neighbor, he has never expressed plan for violent behavior or indicated that he had acted out on any impulse.

To the extent that the Veteran has related suicidal thoughts, such reports have been mainly passive and endorsed on only a few occasions, including in 2007 and in 2013.  As such, the Board does not believe that the level of suicidal ideation is significant enough to rise to the level warranted for a 70 percent rating.

With respect to work, while the Veteran reported that his psychiatric symptomatology interfered with his ability to work with others while he was working, he was also able to maintain employment with the same company for over 20 years and retired only due to physical impairment stemming from his knees.  

The Veteran's relationship with his family members were noted to be somewhat strained in that he has difficulty in large gatherings, and during his first marriage. However, he is still married to his second wife and described relatively good relationships with his wife, his children and grandchildren.

In sum, the record does not support of a finding of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, and as such, a 50 percent rating, but no higher, is warranted.

The Board further notes that the GAF scores assigned since the effective date of the grant of service connection-ranging from 50 to 60-a one do not provide a basis for assigning an initial rating in excess of 50 percent for the service-connected PTSD.

According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker).

Here, the majority of the GAF scores of assigned above 50. These scores, suggesting moderate symptomatology, suggest a level of overall disablement consistent with no more than a 50 percent rating.

While the GAF score of 50 assigned by the April 2014 private examiner might suggest some impairment greater than that contemplated the initial 50 percent rating assigned, it is but one factor for consideration in assigning a rating in this case. When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating. As noted above, the Veteran has maintained some relationships, was able to maintain employment until taking disability for physical impairment, and judgment and thinking have been shown to be intact.  Thus, it cannot be said that he has deficiencies in most areas such as work, school, family relations, judgment, thinking or mood. Accordingly, the Board finds that an initial 50 percent, but no higher, rating for PTSD is warranted for the entire appeal period.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115 . If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. The 50 percent rating considers the impact on the Veteran's employment. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's PTSD, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that an initial 50 percent rating for this disability is warranted. In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

The application to reopen a claim for service connection for a right knee disability is granted.

Entitlement to service connection for hypertension is denied.

An initial 50 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits
REMAND

Upon review of the claims file, the Board believes that additional development on the reopened claim for service connection for right knee disability and the claim for service connection for left knee disability is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends that he is entitled to service connection for right and left knee disabilities, as he believes that these disabilities are related to in-service injuries.  With respect to the right knee, the Veteran contends that he injured his right knee during a training exercise.  He alleges that the November 1967 in-service treatment report reflecting complaint of knee pain after twisting the knee while running refers to this injury.  A lay statement from R. N. indicates that he witnessed the Veteran twist his right leg in November 1967 during a training exercise.

The Veteran further alleges that his right knee was symptomatic since that time and prior to the motor vehicle accident in 1971 when he fractured his femur.  He indicated that the knee would periodically swell and he would see a medic while in Vietnam to get pain pills.  He reports continuous knee symptoms since service, for which he sought treatment as early as the 1970s.

In regard to the left knee, the Veteran reports that he injured his left knee when jumping out of a helicopter while stationed in Vietnam.  He saw a medic for treatment, and the knee was wrapped and he was given medication for treatment.  He again reports continuous left knee symptoms since service.

The Board notes that while this injury is not documented in service, in the case of any veteran who engaged in combat with the enemy in active service and during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b)

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Thus, while the Board accepts that the Veteran injured his left knee in service, the question remains as to whether the Veteran has a current left knee disability related to service.

The Veteran was afforded a VA examination in February 2013 to determine the etiology of the claimed knee disabilities.  That examiner diagnosed extensive bilateral knee degenerative joint disease. 

That examiner opined that the claimed condition was less likely as not related to service, and in so finding, indicated that the Veteran had a single complaint of right knee pain in service, with no indication of right knee problems on discharge examination.  The examiner appears to base his opinion solely on the lack of contemporaneous treatment records without consideration of the Veteran's lay statements.  In addition, it is unclear as to whether the opinion is meant to encompass the Veteran's left knee disability.

For the foregoing reasons, the Board finds that the February 2013 examination is inadequate, and an additional medical opinion is necessary, to include opinion specifically addressing the Veteran's claimed left knee disability. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board acknowledges the Veteran's report of post-service treatment of the knees in the 1970s and 1980s from Dr. C. in Granville.  Records from this treatment provider are not associated with the claims file, and efforts to obtain these and any other outstanding records should be undertaken on remand.

Finally, as regards the claim for a TDIU, as any decision with respect to the claims for increased rating for the service-connected right and left knee disabilities may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims for increased ratings. As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for right and left knee disabilities and the claim for a TDIU, to specifically include records from private physician Dr. C. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

With respect to the claimed right and left knee disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right or left knee disability was incurred in service or within one year of discharge or is otherwise medically related to service, to include the reports of injury therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner is asked to specifically consider and address the November 1967 report of injury, which the Veteran has indicated pertained to the right knee, and his reports of continuous symptoms since service, including prior to the 1971 motor vehicle accident.  The examiner should also address the report of left knee injury after a fall from a helicopter in Vietnam.  For the sake of this examination the examiner is asked to accept that this left knee injury occurred as reported by the Veteran.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  The AOJ should undertaken any additional development deemed warranted.

4.  Then, AOJ should readjudicate the Veteran's claims for service connection for right and left knee disabilities as well as the claim for TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


